DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 October 2022 has been entered.

Previous Rejections
Applicant’s arguments, filed 10/20/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Restriction Requirement Withdrawn / Allowable Subject Matter
This application is in condition for allowance except for the presence of claims 18-20, directed to methods of use of a composition; these claims were non-elected without traverse in the applicant’s Response dated 8/18/2021. The Examiner called attorney Tod Waldrop on 11/1/2022 and 11/2/2022 to attempt to resolve the remaining issue, that issue being that the non-elected claims have a broader scope than the allowable invention. The Examiner left telephone messages for the attorney on both calls, but the calls were not returned. 
As set forth in MPEP 821.02, “even if an election was made without traverse, claims directed to nonelected species and nonelected inventions that are eligible for rejoinder should be rejoined; if not rejoined, such claims may only be cancelled by examiner’s amendment when the cancellation is expressly authorized by applicant.” (Emphasis added). As such, the Examiner cannot cancel non-elected claims without the express authorization by the applicant, even when cancelling these claims directly results in a Notice of Allowance.
Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I-IV, as set forth in the Office action mailed on 6/18/2022, is hereby withdrawn and claims 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Claims 3-5, 9, and 11 are cancelled.
Claims 1-2, 6-8, 10, and 12-20 are pending.
Claims `1-2, 6-8, 10, and 12-17 are allowable.
Claims 18-20 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baur (DE 202014008420 U1, of record, cited herein as “Baur-A”; for the purpose of this action, the citations below are taken from the English language equivalent, US 2017/0265477 A1, of record), in view of Baur (US 2008/0045415 A1, of record; cited herein as “Baur-B”).
Instant claim 18 is drawn to a method for control and/or abatement of weeds, fungal diseases or insect infestation in plants comprising the step of contacting the weeds, fungal diseases or insects with at least one composition comprising:
a) a water-soluble herbicide,
b) an N-alkylglucamide of the formula (I)
in which
R1 is a linear or branched alkyl group having 5 to 9 carbon atoms,
R2 is an alkyl group having 1 to 3 carbon atoms,
c) an alkyl ether sulfate having 1 to 10 carbon atoms in the alkyl chain
and having 1 to 20 alkyleneoxy units in the ether moiety, and
d) water.
Instant claim 19 is drawn to a method for improving the biological action for control of weeds, fungal diseases or insects using the same composition, and instant claim 20 is drawn to a method for reducing the tendency to foaming of a formulation during production comprising adding the composition recited in claim 18.
Baur-A teaches a method comprising a composition containing glufosinate or a water-soluble salt thereof; at least one or N-alkylglucamide of the formula (I) where R1 is a linear or branched alkyl group having 5 to 9 carbon atoms, and R2 is an alkyl group having 1 to 3 carbon atoms; a di- or tri-hydric alcohol cosolvent; water; and a surfactant (pg 12, claims 1 and 2). Baur-A teaches standard commercial formulations comprising glufosinate ammonium salt are used in combination with alkyl ether sulfate surfactants with alkyl chain lengths of C10-C24 and 1 to 60 ethyleneoxy units, and sugar-based surfactants, such as alkyl-N-methylglucosamides, are a suitable combination (pg 2, [0018]; pg 3, [0036]; pg 5, [0074] and [0101]). 
Baur-A teaches that formulations comprising C12-C16 alkyl ether sulfates exhibit excessive foaming on mixing and application, unless defoamers are added (pg 1, [0010]). Baur-A teaches the inclusion of a di- or tri-hydric alcohol cosolvent (Claim 1). Baur-A teaches ammonium glufosinate as the water-soluble herbicide ([0001]). Baur-A teaches a particular preference for compositions of the invention comprising 18 to 40 wt% of the active agrochemical ingredient glufosinate of component and no further active agrochemical ingredients (pg 3, [0046]). Baur-A teaches the one or more alkylglucamides of the formula (I) comprise an R1 that is preferably a linear or branched alkyl group having 7 to 9 carbon atoms, and R2 is preferably a methyl group (pg 4, [0055]). Baur-A teaches: “Suitable cosolvents are di-or trihydric alcohols, such as ethylene glycol, diethylene glycol, propylene glycol, glycerol or polyglycols, such as polyethylene glycols, polypropylene glycols and/or mixed polyalkylene glycols (PAGs) and very preferably glycerol, propylene glycol and dipropylene glycol” (pg 4, [0065]). 
Baur-A teaches the method is useful for checking and/or controlling weeds, fungal diseases or insect infestation in plants, and that a preferred use of the compositions of the invention is for checking and/or controlling weeds (pg 8, [0159]; pg 12, Example 8), reading on claims 18 and 19, and is low foaming (pg 8, [0153]), reading on claim 20.
Baur-A does not teach a method comprising C1 to C10 alkyl ether sulfates containing 1-20 alkyleneoxy units as recited in claims 18-20.
Baur-B teaches the missing element of Baur-A.
Baur-B teaches the advantages of alkyl ether sulfates having 1 to 9 carbon atoms in the alkyl chain and 1 to 20 alkyleneoxy units in the ether moiety: 

    PNG
    media_image1.png
    199
    504
    media_image1.png
    Greyscale

As such, the alkyl ether sulfates taught by Baur-B overlap the limitations recited for the alkyl ether sulfate in claims 18-20. In cases where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). Baur-B further teaches the method is useful for controlling weeds (pgs 9-10, [0299] – [0305]).
The person of ordinary skill would have had a reasonable expectation of success in selecting Baur-B's alkyl ether sulfate surfactants having 1 to 9 carbon atoms in the alkyl chain and 1 to 20 alkyleneoxy units in the ether moiety as the surfactant in the method taught by Baur-A regarding the claimed aqueous glufosinate agricultural composition because Baur-A teaches that method comprising a composition comprising glufosinate, one or more N-alkylglucamides of the formula (I) where R1 and  R2 are as set forth in claims 18-20, one or more surfactants, and water are effective for crop protection and Baur-B teaches that alkyl ether sulfates having 1 to 9 carbon atoms in the alkyl chain and 1 to 20 alkyleneoxy units in the ether moiety are suitable for use as low-foam additives for enhancing the activity of water-soluble herbicides such as glufosinate. The skilled artisan would have been motivated to select Baur-B's alkyl ether sulfonates comprising 1 to 9 carbon atoms in the alkyl chain and 1 to 20 alkyleneoxy units in the ether moiety as the surfactant because Baur-A teaches that alkyl ether sulfonate surfactants comprising 12 to 16 carbon atoms in the alkyl chain and 1 to 20 alkyleneoxy units are effective in herbicide compositions comprising the claimed herbicide and N-alkylglucamide.

Examiner’s Reply to Attorney Arguments dated 10/22/2022

1. Rejection of claims 1-5, 10, and 12-15 under 35 U.S.C. 103 over Baur-A (the English version US 2017/0265477 is cited herein) and Baur-B
This rejection is withdrawn in view of the amendment to claim 1 and applicant’s arguments set forth in the response dated 10/20/2022. Claims 1-5, 10, and 12-15 are allowable.  

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612